Title: New York Ratifying Convention. Remarks (Melancton Smith’s Version), [24 June 1788]
From: Smith, Melancton,Hamilton, Alexander
To: 


[Poughkeepsie, New York, June 24, 1788]
Mr. Hamilton—
The mind at ye Revolution run into extremes—the extreme was, we consulted nothing but to tie the Representative to ye people.
A Stable body
wh. oppurtunty. to know
guard ags. instability
The people of every country desire its prosperity but want information.
Frequently misled by artful Men.
Concilliate two objects. One Body who shall be closely united to the people, this in the Representative.
The other Body of firmness to pursue the true Interest of the people against the fluctg. humty of the people.
This the object, tenor of Offc app &c—
The Senate in this 4 Years vs reeligible—
The proposal is, that they are to hold their places during the pleasure of the Legis.
If the Senator are dependent as The State Legisl. they cannot have firmness.
The State Legisls, may be misinformed upon ye Int. of ye S. Consd.
It may be necess. to yield a part. State Int.
Too great anxieties for State Ints.
It is suppd. when we app. men to genl. govt. they will be vultures, preying upon ye State govermts
They will be attached to the States.
The States will have gr. powers.
1st. The difft. States have near 2000.
2. More Offices in ye gift of the State—The general govt. may appoint revenue offices but will only appt. custom officers—Judges—Ambs.—&c.
Supposing they appoint all—bear no comparisons—
Gov. Senate Assembly Judges Justices Sheriff.
3. It is natural for the people will look to those who regulate agriculture &c.
Whenever they geny. meditate any encroachments the whole body of the People to resist.
The State government will have great inf—by the S. Legislature by choosing Senate and influencing the choice of Representative. The remark of ye Alby. gen. yt the State should be restrd—certain permt.
Interests—but other local Intts—
6 Years—little more than the State
one third may be changed—in 6 yrs. all may be changed.
Will not 6 years be responsible
not. In former gots. we elected for 7 Years were responsible enough.
The senate will be under ye controul of the State governt. because they will watch them.
Responsible & firmness consist.
The State have not exercised the powr
We cannot argue yt from ye past to the future—The partl. situ of ye present Conf. not appl.
The objects to which they extend proves the propriety of duration.
A knowledge of the powers of Europe—their commerce—politics—face & Interest—the comr. In—of your own country into produce, finances &c. this requires time.
Its necessary to make them responb.
knowledge—
firmness—
Responsibility—
Dependent to such degree as to render them useless—violently to promote the S. Govs.
Historical facts proves its imp.
Our own States prove it, a Lawyer at ye end of every session has to learn a new System.
